*577In a habeas corpus proceeding, motion by appellant for leave to prosecute appeal as a poor person, granted. The appeal will be heard on the original papers and on the typewritten briefs of both the appellant and respondent, such briefs to include a copy of the opinion of the court below. Each party is directed to file six copies of his typexvritten brief and to serve one copy upon the other. The time to perfect the appeal is enlarged to the April Term, commencing March 26, 1962; appeal ordered on the calendar for said term. Motion by appellant for a copy of the stenographic minutes denied, without prejudice to an application therefor to the Special Term, pursuant to section 1493 of the Civil Practice Act. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.